DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 29 March 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 28 and 30 are objected to because of the following informalities:  The claims are grammatically incorrect. They recite “the string further comprises connector that comprises a loop”. An article is missing between “comprises” and “connector”. The Office suggests amending this claim to recite “the string further comprises .  Appropriate correction is required.

Response to Arguments
The 112 rejection to claims 1-13 is withdrawn in light of Applicant’s amendment. 
Independent claim 1
Applicant’s arguments, with respect to the rejection of independent claim 1 under Lesh’270 have been fully considered but are not persuasive.  The amendment to independent claim 1 overcomes the previous rejection, which relied on the embodiment of Figures 1-8 because Lesh’s attachment (24) does not have an anchor fixed with respect to the valve (32). Lesh discloses withdrawing the attachment upon completion of the procedure. Therefore, the rejection has been withdrawn.  
However, upon further consideration, Lesh’270 at Figure 14 shows an attachment 122 extending through a valve 114. At column 17, lines 64-66 discloses attachment 122 is fixed within element 102 and not removed from the body upon completion of the procedure. Therefore the rejection to claim 1 is updated below. 
Applicant’s arguments, with respect to the rejection of independent claim 1 under Antoskiw’779 have been fully considered and are persuasive. The amendment to independent claim 1 overcomes Antoskiw’779 because Antoskiw’779’s attachment (50) does not have an anchor fixed relative to valve (34). Antoskiw’779’s anchor (54) on attachment (50) must move relative to the valve (34) in order to allow fluid to pass into or out of the balloon (26). Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection to claim 1 is made in view of Makower’823.
Independent claim 14
Applicant’s arguments, with respect to the rejection of independent claim 14 under Lesh’270 have been fully considered and are persuasive. Lesh’270 does not disclose a grasping tool, as required by the amended claim. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection to claim 14 is made in view of Lesh’688. Lesh’688 is very similar to Lesh’270, but further discloses providing the system with a grasping tool. 
Independent claim 18
Applicant’s arguments, with respect to the rejection of independent claim 18 under Lesh’270 have been fully considered and are persuasive. Lesh’270 does not disclose a step of pulling the valve towards the tool, as required by the amended claim. Figure 14 discloses an attachment 122 in Figure 14 that is fixed relative to the valve, but Lesh does not disclose a step of pulling the valve towards the tool simultaneously with a step of tracking a tool over the attachment, as required by the amended claim. 
Independent claim 23
Applicant’s arguments, with respect to the rejection of independent claim 23 under Lesh’270 in view of Rome have been fully considered but are not persuasive.
The amendment to independent claim 23 overcomes the previous rejection, which relied on the embodiment of Figures 1-8, because because Lesh’s string (24) does not have an anchor configured to hold the string in the valve (32). Lesh discloses withdrawing the attachment upon completion of the procedure. Therefore, the rejection has been withdrawn.  
However, upon further consideration, Lesh’270 at Figure 14 shows an attachment 122 extending through a valve 114. At column 17, lines 64-66 discloses attachment 122 is fixed within element 102 and not removed from the body upon completion of the procedure. Therefore the rejection to claim 23 is updated below. Additionally, upon further search, a new ground(s) of rejection to claim 18 is made in view of Makower’823 in view of Lesh’270. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-12, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makower et al. (US Patent 2008/0051823)
Claim 1, 13: Makower’823 teaches a device (10em, Figure 4) that includes a valve (15) formed of a self-sealing material (paragraph [0141]. There is an attachment (12r) configured to extend from an interior of a balloon (10em) to an exterior of the balloon (Figure 4). The attachment (12r) has an anchor (12q) fixed with respect to the first valve (12q is disclosed as an expandable tip; in the expanded state, the anchor is fixed relative to the valve. Paragraph [0141] discloses 12r is used to position the balloon, in order to perform this function, 12r would need to be fixed during the positioning step.
Claim 10: Makower’823 teaches the valve has an open position and a closed position (by virtue of the “self-sealing” disclosure in paragraph [0141], the valve has an open, unsealed position and a closed, sealed position). 
Claim 11: In the open position, a fluid can be passed through (because 12r is disclosed as passing through the valve to inflate the device 10em) and in the closed position, fluid cannot flow (because it is self-sealing). 
Claim 12: Makower’823’s anchor (12q) is a block configured to prevent removal of attachment from the valve (paragraph [0141]). 
Claim 31: Makower’823’s anchor (12q) is configured to hold the attachment in the valve (15) (paragraph [0141]). 
Claim 1, 10-13 and 31 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Lesh (US Patent 7,244,270). 
Claim 1, 13: Lesh’270 teaches a device (102) that includes a valve (114) formed of a self-sealing material (column 6, lines 20-45 discuss the type of valves and cite US Patent 5,779,672, which is incorporated by reference, as an exemplary type of valve. The ‘672 patent at column 4, lines 4-9 states the valve is self-sealing). There is an attachment (122) configured to extend from an interior of a balloon (102) to an exterior of the balloon (Figure 14). The attachment (122) has an anchor (118) such that the attachment is fixed with respect to the first valve (column 17, lines 64-66 discloses the attachment is fixed at the suture knot 118 at closed end 120). 
Claim 10, 11: The valve (114) moves between an open position and a closed position (column 17, lines 42-449). The valve is configured to move to the open position in the stomach (because implant 16 is configured to accept a tool 26 passing through the valve while placed inside the body as discussed at column 13, lines 60 to column 14, lines 11). The valve prevents the flow of fluid in the closed position (column 14, lines 22-27). 
Claim 12: The anchor (118) is a block configured to prevent removal of the attachment (122) from the valve (column 17, lines 64-66). 
Claim 31: Lesh’270’s anchor (118) holds the attachment (122) in the valve (114) (column 17, lines 64-66). 
Claims 14, 15, 17 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesh (US Patent 7,641,688). 
Claim 14: Lesh’688 teaches a system including: 
a self-sealing valve (32; column 15, lines 19-42 discuss the type of valves and cite US Patent 5,779,672, incorporated by reference, as an exemplary type of valve. The ‘672 patent at column 4, lines 4-9 states the valve is self-sealing); 
an attachment (24) extending through the valve; and 
a catheter (26) configured to track over the attachment and pass through the valve (Figure 3 and column 26, lines 3-8). 
Lesh’688 further teaches providing the system with a grasping tool (Figure 32, 33) in order to manipulate the device during implantation (column 43, lines 50 to column 46, lines 35). This grasping instrument is considered to be configured to grasp the attachment because it has a grasping surface and is capable of grasping attachment 24. 
Claim 15: Lesh’688’s catheter (26) is configured to centrally track over the attachment (24) such that the central axis of the catheter (26) and the attachment are coaxial (Figure 3). 
Claim 17: Lesh’688’s valve (32) moves between an open position when the catheter and attachment pass through the valve (Figure 8) and a closed position in which only the attachment passes through the valve (column 20, lines 60-62 and Figure 3). 
Claim 30: In an alternate embodiment, Lesh’688 teaches an attachment (122) passing through a valve (114) (see Figure 14). Lesh’688 further teaches providing the attachment with a loop (of suture – see column 28, lines 26-28, 44-46) to aid in securing the attachment within the device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Makower’823, as applied to claim 1, further in view of Rome et al. (US Patent Application 2005/0256460).
Claim 2: Makower’823teaches the limitations of claim 2 except that the valve includes a first and second self-sealing valve in series such that the attachment extends through the first and second valves. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) which includes a first and second self-sealing valve (36, 34, respectively) in series. Rome’460 teaches this arrangement allows the valve to be used multiple times without failure (paragraphs [0023], [0024]). Rome’460 teaches a guidewire can pass through both valves (paragraph [0024]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Makower’823with a pair of valves arranged in series, as taught by Rome’460, in order to provide the stated advantage. 
Claim 3: Rome’460 teaches a spacer (35) between the first and second valves (36, 34) such the spacer separates the first valve (36) from an interior space (38). Rome’460 teaches the spacer is advantageous because it “eliminates dead space that leads to various problems” (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Makower’823 with a valve having a spacer, as taught by Rome’460, in order to provide the stated advantages. 
Claims 3, 4 (alternate interpretation): Rome’460 teaches a spacer (33 valve housing; equivalent to element 13 in Figure 1 and 23 in Figure 2) separating the first valve (34) from the interior of the device. The first spacer (33) is advantageous for housing the valves and holding it in place relative to the second valve (36). 
Rome’460 further teaches a second spacer (35) located in series between the first and second valves. Rome’460 teaches the spacer (35) is advantageous because it “eliminates dead space that leads to various problems” (paragraph [0024]).
 It would have been obvious to one of ordinary skill in the art to modify the device taught by Makower’823 by providing a first and second spacer, as taught by Rome’460, in order provide the stated advantages.  
Claims 5: The openings between the first and second valves (36, 34) are aligned (Figure 3a). 
Claim 6: In Rome’460, the first opening and second opening (slits, as shown in Figure 1-h) each have a first state preventing flow and a second state allowing passage of a tool (paragraph [0026] states a guidewire can pass through the valve). 
Claim 7: Makower’823 teaches the single valve is closed around the attachment in Figure 3a). It would be obvious in the modified device, in which Makower’823 is provided with two valves as taught by Rome’460, for the reasons discussed in the rejection to claim 2 above, that both valves would be closed around the attachment 24. 
Claim 8: Makower’823 teaches the limitations of claim 8 except that the valve is made of silicone. 
Rome’460 teaches the slit valves can be made of silicone (paragraph [0021]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the valve from silicone, as taught by Rome’460, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 9: Makower’823 teaches the limitations of claim 9 except that the valve is formed as a cylindrical disc with an opening therethrough, such that the opening receives the attachment. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) that is configured for passing of a guidewire (paragraph [0024]). Rome’460 teaches the valve is in the form of a disc (14) having an opening therethrough (slit 14-1 in Figure 1h). Since Rome’460 teaches this type of valve is advantageous because it allows for repeatedly passing an object through the valve without failure (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the valve taught by Makower’823 with a valve in the form of a disc having a slit, as taught by Rome’460, in order to provide the stated advantages. 
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh’270, as applied to claim 1, further in view of Rome’460. 
Claim 2: Lesh’270 teaches the limitations of claim 2 except that the valve includes a first and second self-sealing valve in series such that the attachment extends through the first and second valves. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) which includes a first and second self-sealing valve (36, 34, respectively) in series. Rome’460 teaches this arrangement allows the valve to be used multiple times without failure (paragraphs [0023], [0024]). Rome’460 teaches a guidewire can pass through both valves (paragraph [0024]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Lesh’270 with a pair of valves arranged in series, as taught by Rome’460, in order to provide the stated advantage. 
Claim 3: Rome’460 teaches a spacer (35) between the first and second valves (36, 34) such the spacer separates the first valve (36) from an interior space (38). Rome’460 teaches the spacer is advantageous because it “eliminates dead space that leads to various problems” (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Lesh’270 with a valve having a spacer, as taught by Rome’460, in order to provide the stated advantages. 
Claims 3, 4 (alternate interpretation): Rome’460 teaches a spacer (33 valve housing; equivalent to element 13 in Figure 1 and 23 in Figure 2) separating the first valve (34) from the interior of the device. The first spacer (33) is advantageous for housing the valves and holding it in place relative to the second valve (36). 
Rome’460 further teaches a second spacer (35) located in series between the first and second valves. Rome’460 teaches the spacer (35) is advantageous because it “eliminates dead space that leads to various problems” (paragraph [0024]).
 It would have been obvious to one of ordinary skill in the art to modify the device taught by Lesh’270 by providing a first and second spacer, as taught by Rome’460, in order provide the stated advantages.  
Claims 5: The openings between the first and second valves (36, 34) are aligned (Figure 3a). 
Claim 6: In Rome’460, the first opening and second opening (slits, as shown in Figure 1-h) each have a first state preventing flow and a second state allowing passage of a tool (paragraph [0026] states a guidewire can pass through the valve). 
Claim 7: Lesh’270 teaches the single valve is closed around the attachment in Figure 14. It would be obvious in the modified device, in which Lesh’270 is provided with two valves as taught by Rome’460, for the reasons discussed in the rejection to claim 2 above, that both valves would be closed around the attachment 122. 
Claim 8: Lesh’270 teaches the limitations of claim 8 except that the valve is made of silicone. 
Rome’460 teaches the slit valves can be made of silicone (paragraph [0021]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the valve from silicone, as taught by Rome’460, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 9: Lesh’270 teaches the limitations of claim 9 except that the valve is formed as a cylindrical disc with an opening therethrough, such that the opening receives the attachment. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) that is configured for passing of a guidewire (paragraph [0024]). Rome’460 teaches the valve is in the form of a disc (14) having an opening therethrough (slit 14-1 in Figure 1h). Since Lesh’270 teaches this type of valve is advantageous because it allows for repeatedly passing an object through the valve without failure (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the valve taught by Lesh’270 with a valve in the form of a disc having a slit, as taught by Rome’460, in order to provide the stated advantages. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lesh’688, as applied to claim 14, further in view of Rome’460. 
Claim 16: Lesh’688 teaches the limitations of claim 16 except that the valve includes a first and second self-sealing valve in series. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) which includes a first and second self-sealing valve (34, 36, respectively) in series. Rome’460 teaches this arrangement allows the valve to be used multiple times without failure (paragraphs [0023], [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Lesh’688 with a pair of valves arranged in series, as taught by Rome’460, in order to provide the stated advantage. 
	 Claims 23, 24, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Makower’823 in view of Rome’460. 
Claim 23: Makower’823 teaches a gastrointestinal balloon (10em; Figure 4), a valve (15), a string (12r is considered a string because it is an elongate, flexible member as shown in Figure 4 and described at paragraph [0193]) running through a center of the valve (Figure 4) and exiting the balloon (Figures 4). There is an anchor (12q) configured to hold the string (12r) in the valve (paragraph [0141]). The string (12r) is configured to be grasped by a user to track a tool over the string and through the valve into the balloon (anchor 12q maintains the string inside the balloon; the string is capable of being grasped by a user and a tool could be tracked over it since it is flexible). 
Makower’823 fails to disclose the device includes two contiguous valves. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) which includes a first and second self-sealing valve (36, 34, respectively) in series. The valves have openings which are coaxially aligned (Figure 3a). Rome’460 teaches this arrangement allows the valve to be used multiple times without failure (paragraphs [0023], [0024]). Rome’460 teaches a guidewire can pass through both valves (paragraph [0024]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Makower’823 with a pair of valves arranged in series, as taught by Rome’460, in order to provide the stated advantage. 
Claim 26: Rome’460 teaches a spacer (35) between the first and second valves (36, 34). Rome’460 teaches the spacer is advantageous because it “eliminates dead space that leads to various problems” (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Makower’823 with a valve having a spacer, as taught by Rome’460, in order to provide the stated advantages. 
Claim 27: Makower’823 teaches a tool (paragraph [0170]) configured to track over the string and pass through the valve (Paragraph [0170] teaches the use of tools in combination with the string 12r; they are specifically disclosed as passing through string 12r, but since they are disclosed as tubular (i.e. the catheter in paragraph 170), they are also capable of passing over string 12r and through the valve).
Claim 28: In an alternate embodiment, Makower’823 discloses a loop (80) on the string (12r) in order to allow for passage of an inflation mechanism (see Figure 15a, 15b). It would have been obvious to one of ordinary skill in the art to modify the device taught by Makower’823 in Figure 4 with the loop (80) shown in Figure 15b in order to allow for passage of an inflation mechanism. 
Claim 29: Makower’823’s anchor (12q) is fixed relative to the valve (15) (12q is disclosed as an expandable tip; in the expanded state, the anchor is fixed relative to the valve. Paragraph [0141] discloses 12r is used to position the balloon, in order to perform this function, 12r would need to be fixed during the positioning step.). 
Claims 23, 24, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Makower’823 in view of Strother et al. (US Patent 4,364,392). 
Claim 23, 24, 25: Makower’823 teaches a gastrointestinal balloon (10em; Figure 4), a valve (15), a string (12r is considered a string because it is an elongate, flexible member as shown in Figure 4 and described at paragraph [0193]) running through a center of the valve (Figure 4) and exiting the balloon (Figures 4). There is an anchor (12q) configured to hold the string (12r) in the valve (paragraph [0141]). The string (12r) is configured to be grasped by a user to track a tool over the string and through the valve into the balloon (anchor 12q maintains the string inside the balloon; the string is capable of being grasped by a user and a tool could be tracked over it since it is flexible). 
Makower’823 fails to disclose the device includes two contiguous valves. 
Strother’392 is directed towards a balloon (30) having a pair of contiguous valves (38, 39). The contiguous valves (38, 39) abut and touch each other (along the rim) (Figure 4). Strother’392 teaches it is advantageous to provide these two contiguous valves in order to provide a redundant double locking feature that minimizes the likelihood that filler particles will leak after a filling tool is withdrawn (column 5, lines 36-41). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Makower’823 with a pair of valves, as taught by Strother’392, in order to provide the stated advantages. 
Claim 24: In Strother’392, the openings of the first and second valves are aligned (the openings 41 and 42 overlap along the longitudinal axis; column 5, lines 36-44). 
Claim 27: Makower’823 teaches a tool (paragraph [0170]) configured to track over the string and pass through the valve (Paragraph [0170] teaches the use of tools in combination with the string 12r; they are specifically disclosed as passing through string 12r, but since they are disclosed as tubular (i.e. the catheter in paragraph 170), they are also capable of passing over string 12r and through the valve) .  
Claim 29: Makower’823’s anchor (12q) is fixed relative to the valve (15) (12q is disclosed as an expandable tip; in the expanded state, the anchor is fixed relative to the valve. Paragraph [0141] discloses 12r is used to position the balloon, in order to perform this function, 12r would need to be fixed during the positioning step.). 
Claims 23, 24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh’270 in view of Rome’460. 
Claim 23, 24: Lesh’270 teaches a balloon (102), a valve (114), a string (122; column 18, lines 1-3) running through a center of the valve (Figure 14) and exiting the balloon (Figures 14). The string (122) is configured to be grasped by a user to track a tool (such as 26) over the string and through the valve into the balloon (column 11, lines 10-15, 43-45 and column 18, lines 3-8). 
Lesh’270 discloses the inflatable object can be placed into gastric mucosa (column 3, lines 58-65). For this reason, the inflatable object (102) is considered to be a gastrointestinal balloon. 
Lesh’270 fails to disclose the device includes two contiguous valves. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) which includes a first and second self-sealing valve (36, 34, respectively) in series. The valves have openings which are coaxially aligned (Figure 3a). Rome’460 teaches this arrangement allows the valve to be used multiple times without failure (paragraphs [0023], [0024]). Rome’460 teaches a guidewire can pass through both valves (paragraph [0024]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Lesh’270 with a pair of valves arranged in series, as taught by Rome’460, in order to provide the stated advantage. 
Claim 26: Rome’460 teaches a spacer (35) between the first and second valves (36, 34). Rome’460 teaches the spacer is advantageous because it “eliminates dead space that leads to various problems” (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Lesh’270 with a valve having a spacer, as taught by Rome’460, in order to provide the stated advantages. 
Claim 27: Lesh’270 teaches a tool (26) configured to track over the string and pass through the valve (Figure 3 and column 11, lines 43-45; column 17, lines 42-43 and column 18, lines 3-8).  
Allowable Subject Matter
Claims 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The amendment to claim 18 overcomes Lesh’688 for the reasons outlined in the response to arguments above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        1 July 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771